Citation Nr: 0212823	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability.  

(The issue of entitlement to service connection for an 
acquired psychiatric disability will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July to October 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision by a Department 
of Veterans Affairs (VA) Regional Office (RO), which found 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
"nervous condition."  

In an August 1999 decision, the Board found that a September 
1957 rating decision was final and that no new and material 
evidence had been received to reopen the veteran's claim.  
The veteran appealed the August 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 1, 2001, Order, the Court vacated the August 
1999 Board decision and remanded the case to the Board for 
further review in light of enactment of the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The case is therefore now again 
before the Board for appellate review. 

In view of the following decision, the Board will be 
undertaking additional development before addressing the 
issue of entitlement to service connection for psychiatric 
disability under a merits analysis.  Such Board development 
is pursuant to the authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development has been completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (67 Fed. Reg. 3099, 3105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the response of the veteran and his 
representative, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  By rating decision in September 1957, entitlement to 
service connection for schizophrenic reaction was denied; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Certain evidence received subsequent to the September 
1957 rating decision bears directly and substantially upon 
the specific matter under consideration and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The September 1957 rating decision which denied 
entitlement to service connection for schizophrenic reaction 
is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 
1991), 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As noted in the Court's October 2001 Order, the present 
appeal must be reviewed in light of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

However, as hereinafter more particularly explained, the 
Board finds that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
psychiatric disability.  The Board therefore need not address 
the question of compliance with VCAA in regard to the 
veteran's request that the claim be reopened since there is 
no detriment to the veteran in light of the Board's favorable 
decision under the new and material evidence analysis.  

Analysis

In July 1957, the veteran filed an original claim for service 
connection for a "mental condition."  This claim was denied 
by rating decision in September 1957.  The RO notified the 
veteran by letter in September 1957 that the claim was being 
denied as the condition was not incurred in nor aggravated by 
the veteran's military service.  He was furnished notice of 
appellate rights and procedures.  However, review of the 
record reveals that he failed to file a timely appeal from 
that determination.  In 1997, the veteran again advanced a 
claim based on psychiatric disability.  The RO found that no 
new and material evidence had been received to reopen the 
claim.  See generally 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.  The present appeal ensued. 

I.  Finality of September 1957 Decision

The Board first considers the arguments raised by the 
veteran's representative in the appellant's brief to the 
Court to the effect that the September 1957 decision was not 
final due to VA's failure to obtain VA hospitalization 
records and to readjudicate the claim after receipt of 
records within the one-year period after the September 1957 
decision.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  
In Hayre, the Federal Circuit held that a grave procedural 
error involving the duty to assist could vitiate the finality 
of the adjudication of a claim of service connection.  In 
Hayre, specifically requested service medical records were 
not obtained, and the Federal Circuit found that such failure 
prevented finality from attaching to the resulting rating 
decision in that case.  See generally 38 U.S.C.A. § 7105.  It 
appears to the Board that the Court has since interpreted the 
Federal Circuit's analysis in Hayre as resting on three 
factors.  First, that the assistance sought was specifically 
requested.  Second, a failure to notify the claimant that the 
requested assistance had not been successful.  Third, the 
special importance of the evidence in question with regard to 
the claim.  Simmons v. West, 14 Vet. App. 84, 89 (2000).

In the instant case, the veteran contends that when he filed 
his original claim in July 1957, he identified VA hospital 
records from May 1954 and that these records were not 
requested by the RO.  The Board agrees with this assertion by 
the veteran.  The record does not affirmatively show that 
these records were of record at the time of the September 
1957 rating decision and there is no documentation in the 
claims file showing that there were requested by the RO at 
that time.  There is also no documentation in the claims file 
showing that the veteran was expressly informed that the 1954 
VA medical records had not been obtained.  The initial 
question for the Board to consider is the impact of these 
circumstances on the finality of the September 1957 rating 
decision.  

The Board notes here that the September 1957 rating decision 
did not base the denial on a lack of a current diagnosis of 
psychiatric disability.  To the contrary, evidence before the 
RO in the form of service medical records as well as the 
report of an August 1957 VA examination (conducted in 
connection with his claim) clearly showed that the veteran 
was suffering from psychiatric disability both during service 
and after service.  In other words, there was medical 
evidence before the RO showing that the veteran suffered from 
a psychiatric disorder.  To the extent that the claimed 1954 
VA hospital report showed treatment for psychiatric 
disability, such record would have been cumulative of records 
already of record.  Although not articulated by the RO in the 
September 1957 rating decision, when viewed in the context of 
the service medical records it appears that the denial of 
service connection was based on a finding that the 
psychiatric disability preexisted service and was not 
aggravated by such service.  A service medical board finding 
to that effect is included with other service medical records 
which show that the veteran was seen for psychiatric symptoms 
during his second week of basic training.  

The Board acknowledges that the claimed 1954 VA medical 
record would have added to the existing record and would have 
been pertinent to the question of aggravation of the 
preexisting disorder during service.  However, the record 
already included numerous detailed service medical records 
documenting psychiatric symptoms during service, and the RO 
did in fact obtain a VA psychiatric examination in connection 
with the veteran's claim.  Under such circumstances where it 
appears that there was sufficient other evidence to reach an 
informed decision on the underlying aggravation question, the 
Board declines to find that failure to obtain the claimed 
1954 VA medical record constituted such "grave procedural 
error" so as to vitiate the finality of the September 1957 
rating decision.  The Board also notes here that the Hayre 
decision involved a situation where requested service medical 
records were not obtained, and the Federal Circuit emphasized 
the critical importance of such service records in 
determining whether a disorder was incurred during service.  
The present case can be distinguished in that not only were 
service medical records (and the report of a VA examination) 
before the RO in 1957, but the RO determination was based on 
an implicit finding that there was no aggravation of the 
preexisting psychiatric disability.  While the critical 
importance of service medical records in a direct incurrence 
service connection case cannot be doubted, the Board does not 
believe that the claimed 1954 VA hospital record (apparently 
documenting only a one day admission) can be assigned the 
same critical importance in view of the other evidence of 
record and the underlying basis for the RO's denial.   

With regard to the argument that the RO did not respond to 
additional evidence submitted in 1957, the Board does observe 
that medical records were received in October 1957 showing 
hospitalization from September to October 1957.  However, the 
receipt of these records does not extend the time limit for 
filing a notice of a disagreement.  As no notice of 
disagreement or application for review on appeal was received 
within the appropriate time period, the decision became 
final.  Moreover, these additional medical records were also 
cumulative of medical evidence already of record in that they 
only showed current treatment for a psychiatric disorder, the 
existence of which was already known.  There was nothing in 
the additional evidence suggesting any aggravation during 
service. 

In sum, the Board finds that the September 1957 RO rating 
decision was final and the failures argued by the veteran did 
not serve to vitiate the finality of that decision.

II.  New and Material Evidence

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been denied, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  In Hodge, the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge, at 1363.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  These amendments are 
effective only on claims received on or after August 29, 
2001, and are, thus, not relevant in the instant case.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The veteran's service medical records contain an October 1953 
"Disposition Board Proceedings."  This report notes 
diagnosis of schizophrenic reaction, paranoid type, 
manifested by life-long suspiciousness, delusions of 
persecution, and by an attempt to kill a cadreman.  The 
report noted that the veteran had paranoid symptoms dating 
back to childhood.  It was indicated that the disability was 
not caused by an incident in service, had existed prior to 
entry on active duty, and was not permanently aggravated by 
active duty.  

The veteran filed a request to reopen his claim for service 
connection for a nervous condition in May 1997.  The 
evidence, submitted since the final RO decision in September 
1957, includes VA and private treatment records, Social 
Security Administration records, the opinion of a private 
physician, and statements and testimony from the veteran.  
Numerous records have been submitted by the veteran since the 
remand of the claim from the Court.  The Board has reviewed 
these records.  

In August 2002, the veteran submitted a letter from F. Lopez, 
M.D. who stated that he examined the veteran in August 2002, 
took a detailed patient history, and reviewed all of the 
veteran's available medical records, including his own, the 
veteran's service medical records, and post-service medical 
records.  After lengthy discussion of the veteran's provided 
history and the medical records, Dr. Lopez stated that the 
veteran's schizophrenia had been a continuous and chronic 
psychotic condition, which had progressed continuously since 
its onset in August 1953.  Dr. Lopez opined that the 
veteran's chronic schizophrenia began in August 1953 during 
his active service and that the veteran's bizarre behavior 
between August and October 1953 was clearly the initial 
manifestations of his chronic schizophrenia.  

The Board finds that the opinion of Dr. Lopez is both new, in 
that it was not previously considered by the RO, and 
material.  The medical opinions prior to the September 1957 
opinion indicated that the veteran's psychiatric condition 
had existed prior to service and was not aggravated thereby.  
The opinion of Dr. Lopez suggests a contradictory conclusion.  
Therefore, the claim is reopened.  The Board does not find it 
necessary to discuss the remaining newly submitted medical 
evidence in detail, as the opinion of Dr. Lopez, in itself, 
meets the criteria to reopen the claim.  As noted in the 
introduction to this decision, additional development will be 
undertaken by the Board prior to a decision on the merits of 
the veteran's service connection claim. 


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder has been reopened.  To this extent, the 
appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

